Citation Nr: 0506979	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for tinnitus, to include 
an extraschedular evaluation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
February 1955.
 
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied an increased rating for bilateral 
hearing loss.  In February 2004, the veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  

The Board remanded this case in September 2004 for issuance 
of a statement of the case, which subsequently was 
accomplished.  Thus, this case is properly before the Board.


FINDINGS OF FACT

The veteran is in receipt of a maximum schedular 10 percent 
rating for tinnitus.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104(c) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.87, Diagnostic Code 6260 (2004); VAOPGCPREC 2-03 (May 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to notify

The Board notes that VA General Counsel concluded that under 
38 U.S.C.A. § 5103(a), VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
service-connected tinnitus.  VAOPGCPREC 2-04.  The reasoning 
is that there is no information or evidence that could 
substantiate the claim, as entitlement to separate ratings is 
barred by current and previous versions of Diagnostic Code 
(DC) 6260.  See VAOPGCPREC 5-04.

Nonetheless, in this case, the agency of original 
jurisdiction notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence.  This was accomplished by way of an 
August 2001 VA letter, which was submitted prior to the 
rating decision in April 2002.

The RO notified the veteran of the responsibilities of VA and 
the veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there was any other 
information or evidence he considered relevant to his claim 
for increased rating for tinnitus, so that VA could help by 
getting that evidence.  

The RO notified the veteran of the reasons why he was not 
entitled to an increased rating for tinnitus in the April 
2002 rating decision and the November 2004 statement of the 
case.  The RO notified the veteran of the laws and 
regulations pertaining to increased ratings and provided a 
detailed explanation why an increased rating was not 
warranted for tinnitus based on the evidence provided.  

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for an 
increased rating; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Thus, the Board concludes that the duty to notify the veteran 
has been satisfied under 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.

II.  Duty to assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and a March 2001 private audiology report.  The Board 
finds that there are no additional medical examination 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in January 2002, 
which addressed the current severity of the veteran's 
tinnitus.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of increased ratings is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In February 1998, the RO granted service connection for 
tinnitus, effective March 19, 1997.  In March 2001, the 
veteran filed an increased rating claim for tinnitus.  

The veteran's representative submitted a January 2005 post-
remand brief, in which he argued that the veteran should 
receive separate 10 percent ratings for his service-connected 
tinnitus in the right and left ears.  In support of his 
argument, he cited Esteban v. Brown, 6 Vet. App. 259 (1991), 
which provides that all disabilities, including those arising 
from a single disease or entity, are to be rated separately, 
and then all ratings are to be combined pursuant to 38 C.F.R. 
§ 4.25.  The representative noted that the diagnostic code 
for tinnitus was amended under 68 Fed. Reg. 25,823 (2003) 
providing that only a single evaluation should be assigned 
for recurrent tinnitus.  He asserted, however, that the 
provisions in 67 Fed. Reg. 59,033 (2002) stating that the 
amendment was necessary to "avoid any possible 
misunderstanding," and VA General Counsel's opinion, 
VAOPGCPREC 2-03, indicating that the amendment restated the 
rule "in more explicit terms," established that the 
previous versions of the diagnostic code for tinnitus were 
ambiguous.  The representative also argued that other 
diagnostic codes explicitly provide single ratings for 
bilateral disabilities and that this shows when VA intends to 
make an exception for separate ratings it explicitly provides 
as such.  He thus contended that the ambiguity should be 
resolved in the veteran's favor and that prior to 2003, the 
veteran is entitled to separate 10 percent ratings for 
tinnitus for each ear.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's tinnitus is rated 10 percent disabling pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2004).  DC 
6260 provides a maximum 10 percent rating for recurrent 
tinnitus.  The notes following the diagnostic code include 
the following:  Note (1): A separate evaluation for tinnitus 
may be combined with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  Note (2): Only a single evaluation is to be assigned 
for recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  Note (3): Do not evaluate 
objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) under this diagnostic code, but evaluate it as 
part of any underlying condition causing it.  See 38 C.F.R. § 
4.87, DC 6260.  

Upon review of the evidence and regulations and case law 
concerning tinnitus, the Board finds that the veteran is not 
entitled to a rating higher than 10 percent for tinnitus.

VA's policy for a number of years has been that when tinnitus 
is to be rated as a disability in its own right, only one 10 
percent rating is assignable, whether the sound is perceived 
in one ear, both ears, or in the head.  See 67 Fed. Reg. 
59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  Moreover, 
the notes accompanying 38 C.F.R. § 4.87, DC 6260 specifically 
require the assignment of a single evaluation, even for 
bilateral tinnitus.  While the veteran's representative 
contends that 38 C.F.R. § 4.25(b) nevertheless authorizes the 
assignment of separate compensable evaluations for bilateral 
tinnitus, VA's Secretary specifically rejected this argument 
in codifying the policy of assigning only a single evaluation 
for bilateral tinnitus.  See 68 Fed. Reg. 25,822, 25,823 
(2003) ("...to rate each ear separately would be a violation 
of the principle of 38 C.F.R. § 4.25(b) that a 'single 
disease entity' is to be given a single rating").

In addition, on May 22, 2003, VA's Office of General Counsel 
issued a precedent opinion holding that separate ratings for 
tinnitus for each ear may not be assigned under DC 6260 or 
any other diagnostic code.  As discussed in the General 
Counsel opinion, subjective tinnitus, which is what the 
veteran has been diagnosed with, is defined as the perception 
of sound in the absence of an external stimulus, which arises 
from the brain, not the ears.  Thus, the undifferentiated 
nature of the source of the noise, i.e., the brain, is the 
primary basis for VA's practice of rating tinnitus as a 
single disease entity.  See VAOPGCPREC 2-03.  The Board also 
notes that VAOPGCPREC 2- 03 specifically indicates that it is 
for application in cases arising both before and after the 
rating criteria for tinnitus were amended in 1999.  
Therefore, even though the veteran's representative argued 
that the veteran should be awarded separate ratings based on 
each ear prior to 2003, this is impermissible, even under the 
old version of the rating criteria.  See VAOPGCPREC 2-03.  

Other authority pertaining to the assignment of multiple 
ratings confirms the denial of separate ratings for tinnitus.  
The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  Although the veteran's representative 
argues that the denial of separate ratings for tinnitus is 
inconsistent with Esteban v. Brown, 6 Vet. App. 259 (1991) 
and 38 C.F.R. § 4.25, tinnitus does not produce separate and 
distinct symptoms.  VA's Secretary has confirmed that 38 
C.F.R. § 4.25(b) does not allow for the assignment of 
separate evaluations for bilateral tinnitus.  More 
importantly, VA's Office of General Counsel has held that 
separate ratings for tinnitus for each ear may not be 
assigned under any diagnostic code.  The Board is bound in 
its decisions by the precedent opinions of VA's General 
Counsel.  See 38 U.S.C.A. § 7104(c).

Last, an evaluation for tinnitus in excess of 10 percent is 
not warranted on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1).  The evidence of record does not demonstrate 
that tinnitus has markedly interfered with employment or 
required frequent hospitalization.  At his hearing the 
veteran reported that he was retired and did not describe any 
interference with employment due to tinnitus.  There is no 
other indication that the veteran's tinnitus disability is 
unusual and exceptional in nature, as to render impractical 
the application of schedular standards.  See 38 C.F.R. § 
3.321(b)(1).
 
In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating higher 
than 10 percent for tinnitus.  In making this decision, the 
Board has considered the benefit of the doubt doctrine, but 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for tinnitus, to include 
an extra-schedular evaluation, is denied.




	                        
____________________________________________
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


